Citation Nr: 0701681	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
eye, to include blindness, as a result of surgical treatment 
on June 24, 2002, by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
May 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2003 by the San Juan, 
Puerto Rico, VA Regional office (RO).   

FINDINGS OF FACT

There is no competent medical evidence of record showing that 
VA eye surgery on June 24, 2002, was the proximate cause of 
the appellant's current right eye blindness or that the VA 
right eye cataract surgery performed at the VAMC on June 24, 
2002, in any way involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by the VA eye surgeon or the VA surgical team.
         
CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
eye, to include blindness, as a result of VA surgical 
treatment in June 2002 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in December 2002 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issue decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected when the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or the proximate cause of additional disability 
was an event which was not reasonably foreseeable.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

An opinion by a layman on a question of medical diagnosis or 
medical causation lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, on June 24, 2002, the appellant underwent a 
surgical procedure at a VA Medical Center (VAMC) to extract a 
cataract from his right eye, which had impaired the visual 
acuity of that eye, and to implant an intraocular lens.  The 
VA eye surgeon stated in the operative report that there were 
no complications of the VA cataract surgery performed on the 
appellant's right eye.  A "cataract" is an opacity, partial 
or complete, of one or both eyes, on or in the lens or 
capsule, especially an opacity impairing vision or causing 
blindness.  See Dorland's Illustrated Medical Dictionary 276 
(Dorland's) (28th ed., 1994).  

The appellant's VA medical treatment records contain a 
notation in late October 2002, approximately four months 
after the appellant's right eye cataract operation performed 
at the VAMC, that he had become "legally blind" in both 
eyes due to glaucoma, which is a group of eye diseases 
characterized by an increase in intraocular pressure which 
causes pathological changes in the optic disk and typical 
defects in the field of vision.  See Dorland's at 697.

In making a claim for compensation under 38 U.S.C.A. § 1151, 
the appellant has expressed his personal medical opinion that 
his current blindness in the right eye is a result of his VA 
eye surgery on June 24, 2002, and that the VA eye surgeon who 
performed cataract surgery on his right eye failed to follow 
correct surgical procedure.  In what way the VA surgeon 
allegedly did not exhibit proper surgical skill or allegedly 
made some error in judgment in performing the cataract 
surgery, the appellant has not said.  Because the appellant 
is a layman with no medical training or expertise, his 
medical opinion as to the causation or etiology of his 
current bilateral blindness has no probative value.  See 
Espiritu, supra.

Whether surgery is the proximate cause of additional 
disability of the patient who underwent surgery is a medical 
question on which the only probative evidence would be 
competent medical evidence.  Likewise, with regard to the 
questions of whether VA surgical treatment of a patient at a 
VAMC involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the surgical treatment is a medical question on 
which the only probative evidence would be competent medical 
evidence.  

In this case, there is absolutely no competent medical 
evidence of record showing that VA eye surgery on June 24, 
2002, was the proximate cause of the appellant's right eye 
blindness or that the VA right eye cataract surgery performed 
at the VAMC on June 24, 2002, in any way involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VA eye surgeon 
or the VA surgical team.  Nor is there any indication in the 
appellant's VA treatment records compiled in 2002 and since 
then that such was the case.  There is also no competent 
medical evidence of record that an event during his VA eye 
surgery on June 24, 2002, or during follow-up VA medical 
treatment which was not reasonably foreseeable to the 
treating VA surgical/medical personnel was the proximate 
cause of any additional right eye disability in the 
appellant's case.  

There is thus no competent or credible evidence of record in 
support of the claim on appeal for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right eye, to include blindness, as a result of VA 
surgical treatment on June 24, 2002, and entitlement to that 
benefit is not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
eye, to include blindness, as a result of VA surgical 
treatment on June 24, 2002, is denied.



____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


